 

Exhibit 10.30.2

 

SEVERANCE AGREEMENT

 

This Severance Agreement (this “Agreement”) is entered into as of April 2, 2001
by and between Exult, Inc. (the “Company”) and Michael F. Henn (“Executive”).

 

Executive has entered into an employment agreement with the Company dated April
2, 2001 (the “Employment Agreement”). In consideration of the Employment
Agreement, the provisions hereof, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1. If a Triggering Event occurs, but subject to Sections 2 and 3:

 

(a) (i) Covered Options that had not vested as of the date of the Triggering
Event but that would have vested if Executive had remained employed with the
Company until the first anniversary of the date of the Triggering Event will
vest and become exercisable, and (ii) all shares previously issued upon exercise
of Covered Options prior to vesting that would have become free of repurchase
rights if Executive had remained employed with the Company until the first
anniversary of the date of the Triggering Event will become free of repurchase
rights, as of the date of the Triggering Event, notwithstanding any unsatisfied
vesting conditions applicable thereto. Covered Options that accelerate in
accordance with this Section 1(a) will be governed by the Plan pursuant to which
they were granted, including for purposes of the period for which they will
remain exercisable, except to the extent the plan is modified by a written
agreement between Executive and the Company. Covered Options that had not vested
as of the date of the Triggering Event and that do not accelerate according to
this provision will, unless otherwise provided by the Stock Option Addendum
entered into by Executive and the Company concurrently herewith, be cancelled.

 

(b) The Company or its successor will pay Executive the Severance Payment in a
lump sum within 15 days after the date of the Triggering Event or, if later, on
the date the condition described in Section 3 is satisfied.

 

(c) If Executive qualifies to continue to receive insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company will
reimburse Executive for the cost of coverage for Executive and Executive’s
eligible dependents who were covered under Company-sponsored insurance on the
date of notice of the Triggering Event for a period of 365 days after the date
of the Triggering Event under COBRA. The amount of reimbursement shall be equal
to the actual premiums Executive pays.

 

2. (a) If in connection with a Triggering Event not involving any Change in
Control (as defined at the time thereof in the Company’s 2000 Equity Incentive
Plan or the successor plan thereto) and not involving any breach by the Company
of Executive’s Employment Agreement or any other material legal obligation to
Executive in any material respect, Executive receives benefits under Section 1
of this Agreement, then within five (5) days of the Triggering Event the
Company’s CEO may specify a list of companies deemed, in the CEO’s reasonable
good-faith judgment, to be engaged or planning to engage in business activities
competitive with the Company (“Listed Companies”). If, without prior written



--------------------------------------------------------------------------------

 

consent of the Company’s CEO, at any time within 365 days after the Triggering
Event Executive directly or indirectly (i) participates in the ownership,
management, operation or control of, or is employed or contracted by, or
otherwise engaged in any business relationship for Executive’s compensation or
remuneration or investment with, any of the Listed Companies, or (ii) agrees to
do any of the things described in (i), then the Company shall be entitled
without consideration or obligation to Executive to cease payments to Executive
under this Agreement and to recover from Executive any cash payments made to
Executive pursuant to Section 1(b) of this Agreement, and to cancel any stock
options that vested pursuant to Section 1(a) of this Agreement but have not been
exercised, and to rescind any exercise of any stock options that vested pursuant
to Section 1(a) of this Agreement. Any restrictions imposed and Company rights
under this Section 2(a) will be (or become) void if the Triggering Event occurs
at any time during the period from 60 days before until 548 days after a Change
in Control.

 

(b) If at any time before the third anniversary of the Triggering Event
Executive (i) breaches in any material respect any contractual, legal or
fiduciary obligation to the Company, and if such breach is susceptible of cure,
fails to cure such breach within 30 days of the Company’s delivery to Executive
of notice of the breach and demand for cure, or (ii) disparages in any material
respect the Company or any other person or entity included among the “Released
Parties” as defined in Exhibit A, then the Company shall be entitled without
consideration or obligation to Executive to cease payments to Executive under
this Agreement and to recover from Executive any cash payments made to Executive
pursuant to Section 1(b) of this Agreement, and to cancel any stock options that
vested pursuant to Section 1(a) of this Agreement but have not been exercised,
and to rescind any exercise of any stock options that vested pursuant to Section
1(a) of this Agreement. Any obligation of the Company to provide benefits to
Executive will be suspended during any applicable cure period.

 

(c) The Company may exercise its rights under this Section 2 in whole or part by
giving Executive written notice at any time or from time to time within 180 days
after becoming aware of the activities described above. Within ten days after
receiving such notice from the Company, Executive shall repay to the Company the
cash payments made to Executive pursuant to Section 1(b) of this Agreement, and
return to the Company all shares of stock Executive received in connection with
any rescinded option exercise, or if Executive has transferred such shares, then
pay to the Company in cash the equivalent value thereof at the time of their
transfer. If Executive returns shares to the Company pursuant to the foregoing,
the Company will return to Executive the aggregate exercise price Executive paid
for the shares, in the Company’s discretion either by paying Executive cash, or
by reduction of amounts Executive owes the Company. If Executive has transferred
shares and is therefore obligated to pay the Company the value thereof pursuant
to the foregoing, Executive may deduct from that payment any portion of the
aggregate exercise price Executive paid to the Company for the shares that has
not been paid to Executive by the Company in its discretion either in cash or by
reduction of amounts Executive owes the Company.

 

3. The benefits provided to Executive under this Agreement will in each case be
contingent upon and subject to Executive’s execution and delivery to the
Company, and the effectiveness upon any applicable period of revocability, of a
written release substantially in the form attached hereto as Exhibit A .

 

2



--------------------------------------------------------------------------------

 

4. The benefits provided to Executive under this Agreement will be subject to
appropriate income tax withholding and other deductions required by applicable
laws or regulations or approved by Executive, and Executive will be responsible
for all income taxes payable as a result of receipt of benefits under this
letter, without gross-up or other assistance from the Company except as may be
provided by separate written agreement between the Company and Executive.
Notwithstanding anything herein to the contrary, the Company’s obligation to pay
or provide any benefits under this Agreement may be reduced in offset by the
amount of any (i) monetary obligation Executive has to the Company or any of its
Affiliates and/or (ii) liability of the Company or any of its Affiliates to a
third-party as a result of any conduct by Executive that is outside the scope of
Executive’s employment with the Company.

 

5. The following definitions apply for purposes of this Agreement:

 

“Affiliate” of the Company means any person or entity controlling, controlled
by, or under common control with the Company.

 

“Cause” means (i) Executive has engaged in any “Misconduct” as defined at the
time thereof in the Company’s 2000 Equity Incentive Plan (provided, however,
that for the purposes of this Addendum the last sentence of the first paragraph
of such definition of “Misconduct” shall be deleted) or the successor plan
thereto; or (ii) Executive’s conviction of, or plea of nolo contendere to, any
felony or misdemeanor in which the actions forming the basis for the charges for
which Executive was convicted or to which Executive pled nolo contendere
manifested moral turpitude or fraud by Executive, or that has a material adverse
effect (including without limitation reputational effect) upon the Company, or
that demonstrates that Executive is manifestly unfit for a position of
leadership and trust in the Company.

 

“Covered Options” means all options to purchase capital stock of the Company or
its successor issued to Executive at any time before or after execution of this
Agreement and all options or other securities issued in replacement for such
options, provided that with respect to any stock options originally issued to
Executive after the date of this Agreement other than the Original Options and
any Contingent Options as described in the Employment Agreement dated April 2,
2001, between the Company and Optionee (“Subsequent Options”) the Company may
specify at any time within 30 days before or after the original date of issuance
thereof that such Subsequent Options are not Covered Options for purposes
hereof.

 

“Disability” means Permanent Disability as defined in the Company’s 2000 Equity
Incentive Plan, or the successor plan thereto.

 

“Executive Officers” means officers of the Company or its Affiliates in favor of
whom the Company has entered into a severance agreement substantially in the
form hereof.

 

Resignation with “Good Reason” means (i) breach by the Company of Executive’s
Employment Agreement or any other material legal obligation to Executive in any
material respect and failure to cure such breach within 15 days of receipt from
Executive of a written demand for cure delivered to the Company within 60 days
after Executive became aware of the breach, followed by resignation by Executive
of Executive’s employment within 30 days after

 

3



--------------------------------------------------------------------------------

 

the end of such 15-day cure period; or (ii) resignation by Executive of
Executive’s employment within 30 days after (A) being directed to relocate
Executive’s primary work location by more than 25 miles, which relocation would
increase Executive’s commuting distance over the distance to Executive’s primary
work location before the change; (B) Executive’s level of responsibility,
duties, title or reporting relationships are diminished in any material way; (C)
Executive’s annual salary is reduced below $300,000 or by more than 15% in any
365-day period; (D) Executive’s bonus or other incentive compensation
eligibility or participation is reduced disproportionately to other Executive
Officers, taking into account relative annual salary levels (provided that
non-payment to Executive of incentive compensation because of Executive’s
failure to achieve reasonable performance milestones consistent with a written
incentive compensation plan that was fairly administered will not constitute
Good Reason); or (E) any successor to the Company or its business fails in any
acquisition of the Company or its business, or any other reorganization or
change-in-control transaction to assume in full all of the obligations of the
Company under this Agreement.

 

“Severance Payment” means an amount equal to the sum of (i) Executive’s annual
salary as in effect on the first day of the fiscal year in which the Triggering
Event occurs or immediately before the Triggering Event, whichever is greater,
plus (ii) Executive’s target bonus for the year in which the Triggering Event
occurs as in effect on the first day of the fiscal year in which the Triggering
Event occurs or immediately before the Triggering Event, whichever is greater,
provided that Executive’s target bonus for this purpose will in no case be less
than 50% of the amount referred to in part (i) of this definition. For these
purposes, non-cash bonus components will be converted to and paid in their cash
equivalent calculated as of the time of the Triggering Event.

 

“Triggering Event” means the Company or its successor terminates Executive’s
employment under any circumstances other than for Cause, death or Disability; or
Executive resigns Executive’s employment with Good Reason. The date of the
Triggering Event will be the date Executive’s employment terminates.

 

6. (a) Except as described in the third sentence of this Section 6(a), this
Agreement supersedes any and all (i) previous agreements, plans or addenda
related to severance benefits payable to Executive, all of which are hereby
terminated and of no further force or effect, and (ii) contrary provisions of
any plan pursuant to which Covered Options are granted. In addition, the
benefits payable to Executive hereunder are in lieu of any other severance
benefits under any other plan or agreement of the Company implemented or entered
into before the date of this Agreement. However, this Agreement is a supplement
to, and not a limitation of, the rights of Executive under the plans pursuant to
which the Covered Options were issued, and nothing in this Agreement limits
acceleration of stock options or other benefits provided to Executive under
stock option plans of the Company or separate written agreements entered into by
the Company on or after the date hereof.

 

(b) If Executive becomes entitled to the benefits provided under this Agreement,
then Section 4.14 of the Company’s 2000 Equity Incentive Plan, and any similar
provisions of any other plan or agreement otherwise applicable to Executive or
Covered Options, will cease to apply in circumstances described in item (a) of
the definition of “Misconduct” in the 2000

 

4



--------------------------------------------------------------------------------

 

Equity Incentive Plan (describing competitive activities), but this will not
limit Section 2(a) of this Agreement.

 

7. Sections 10(b) [Notices], 10(d) [Governing Law; Severability], 10(e)
[Remedies], 10(f) [Arbitration], 10(g) [Waivers; Amendments] and 10(h)
[Counterparts] of the Employment Agreement shall be applicable to this Agreement
as though set forth herein. Without limiting the foregoing, it is specifically
intended that the prevailing party in disputes hereunder be entitled to recover
attorneys’ fees and costs as set forth in Section 10(f) of the Employment
Agreement.

 

In witness whereof, the Company and Executive have entered into this Agreement
as of the date first above set forth.

 

EXULT, INC.

By:

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

     

Michael F. Henn

Title:

 

--------------------------------------------------------------------------------

           

 

5